Citation Nr: 1637547	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island

 
THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an  August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In a December 2009 rating action, the RO denied entitlement to service connection for hypertension as secondary to service-connected psychiatric disability.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim, however.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008) (citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005)).  Thus, this is not a separate claim, and the issue of entitlement to service connection for hypertension is properly before the Board, under any theory of entitlement.

This case was remanded in July 2015.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to seek additional VA Medical Center (VAMC) records and to obtain an addendum to the September 2015 VA medical examination.  In a May 2009  authorization, the Veteran reported that he had received VA treatment on a number of specific dates, including September 16, 2006; October 15, 2008; October 10, 2008; and November 20, 2008.  Records from these dates are not currently associated with the claims file.  Thus, the AOJ should contact the Veteran to determine the location of this treatment and obtain the associated records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, an addendum to the September 2015 VA medical examination is necessary to provide information not supplied in the examination.  The September 2015 examination does not answer the question of whether the Veteran's hypertension has been aggravated by his service-connected disabilities, as directed by the previous Board Remand.  See Stegall v. West, 11 Vet. App 268 (1998).  In addition, the examination did not address whether hypertension is related to his presumed exposure to herbicide in service.  Although hypertension is not listed as a condition that is presumed to be the result of herbicide exposure in 38 C.F.R. § 3.309(e) (2015), the National Academy of Sciences has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010).  Thus, the question should be addressed in the addendum.

Finally, the Veteran has submitted articles from WebMD, American Family Physician, and Nature Clinical Practice Endocrinology & Metabolism that discuss potential links between hypertension and diabetes.  The examiner should discuss the relevance of these articles in the addendum.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include the location of the VAMC treatment received on September 16, 2006; October 15, 2008; October 10, 2008; and November 20, 2008.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.   

Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Following completion of the above, return the claims file to the VA examiner who performed the September 2015  examination.  If the examiner is not available, the claims file must be provided to another examiner with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the examiner should address the following questions:

a)  Is it at least as likely as not (i.e. a 50 percent probability or greater)  that the Veteran's hypertension is related to any incident of service, including exposure to herbicides.

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus caused hypertension?   

In making this determination, the examiner should specifically address the three articles submitted by the Veteran which discuss links between hypertension and diabetes mellitus.   

c)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified) caused hypertension? 

d)  If the examiner determines that hypertension is not secondary to the Veteran's service-connected disabilities, the examiner should opine whether it is at least as likely as not that hypertension has been aggravated (that is, permanently worsened) beyond its natural progression by service-connected type II diabetes mellitus or by the other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified).

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

3.  Readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




